DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

This application contains claims directed to the following patentably distinct species:
Specie I, Fig. 3A-3C, 2A, 2B with one data storage device connected to a printed circuit board with connectors and one latch with portions and a tab, without a plate.
Specie II, Fig. 4A-4C, 2A, 2B with two data storage devices connected to a printed circuit board with connectors and one latch with portions and a tab, without a plate.
Specie III, Fig. 5A-5B, 2A, 2B with two data storage devices connected to a printed circuit board with connectors and two latches with portions and two tabs, without a plate.
Specie IV, Fig. 6A-6B, 2A, 2B with one data storage device connected to a printed circuit board with connectors and one plate on rails with portions and grooves, without a latch.
Specie V, Fig. 7A-7B, 2A, 2B with two data storage devices connected to a printed circuit board with connectors and one plate on rails with portions and grooves, without a latch.
Specie VI, Fig. 8, 2A, 2B with two data storage devices of different sizes connected to a printed circuit board with connectors and one plate on rails with portions and grooves, with an insert that has prongs, without a latch.
Specie VII, Fig. 9A-9B, 2A, 2B with three data storage devices connected to both sides of a printed circuit board with connectors and two plates on two rails with portions and grooves, without a latch.

The species are independent or distinct because of mutually exclusive and patentably distinct features thereof as explained above and depicted on the relevant species figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which Currently, claims 1, 11 and 20 are generic.
Restriction for examination purposes as indicated is proper because all these species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the species would require a different field of search (e.g. searching different classes/subclasses/groups/subgroups or electronic resources, or employing different search strategies or search queries). Furthermore, the prior art applicable to reject claims drawn to one specie will not likely be applicable to reject claims drawn to another specie.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ravi Mohan (Reg. 71,912) on 3/11/22 a provisional election was made without traverse to prosecute Specie III, Fig. 5A-5B, 2A, 2B, claims 1-10 and 20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specifications
The disclosure is objected to because of the following informalities: there are multiple elements that are all called the same thing. For example, elements 221, 382, and 383 of fig. 3A are all called connectors in the specifications. And 391, 392 of fig. 3B are both called portions. This issue occurs in the elements of the other figures as well. This naming is confusing and it is unclear which portion or connector the applicant is referring to. Perhaps naming them as first and second portions etc. would fix this issue. Appropriate correction is required.
The disclosure is objected to because of the following informalities: 221A, 221B, 385A, 394A of fig. 5A are not mentioned in the specifications. Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone (US 2017/0017600) in view of Ma (WO 2021/061113).Re claim 1:	Breakstone discloses an apparatus (800 in fig. 8; para. 0101), comprising: 	a printed circuit board (851 in fig. 8; para. 0104, 0033);	a first connector (852 in fig. 8; para. 0101) coupled to the printed circuit board (fig. 8), wherein the first connector is configured to couple the apparatus to a computing device (‘computer’ in para. 0101); 	a second connector (the left 853 in fig. 8; para. 0102) coupled to the printed circuit board (fig. 8), wherein the second connector is configured to couple the apparatus to a data storage device (the left 811 in fig. 8; para. 0102); and 	a securement mechanism (864 in fig. 8, 9; para. 0103).	Breakstone does not explicitly disclose 	the securement mechanism comprising a first portion and a second portion, 	(100 in fig. 1A, 1B; para. 0016) comprising a first portion (110 in fig. 1A, 1B; para. 0016) and a second portion (108 in fig. 1A, 1B; para. 0016), 					wherein: 		the securement mechanism is rotatable about a point (100 is rotatable between fig. 1B and 1A about point 106) on the apparatus between a first position (fig. 1B) and a second position (fig. 1A); 		the first portion is configured to maintain the securement mechanism at the first position (110 maintains 100 in the position shown in fig. 1B by engaging with lock 112); and 		the second portion is configured to secure the data storage device to the apparatus when the securement mechanism is in the first position (108 secures 114 to the board below when 100 is in the first position in fig. 1B; para. 0016, 0018).KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).Re claim 2:	Breakstone does not explicitly disclose wherein: 	the first portion is configured to interact with a locking feature of the apparatus when the securement mechanism is in the first position.	Ma discloses the first portion (110 in fig. 1A, 1B; para. 0016) is configured to (112 in fig. 1A, 1B; para. 0016) of the apparatus (everything in fig. 1A) when the securement mechanism is in the first position (when 100 is in the first position shown in fig. 1B; para. 0016).Re claim 3:	Breakstone does not explicitly disclose wherein the second portion is configured to interact with a retention feature of the data storage device.	Ma discloses wherein the second portion (108 in fig. 1A, 1B; para. 0016) is configured to interact (fig. 1A, 1B) with a retention feature of the data storage device (notch of 114 in fig. 1A that receives 108 in fig. 1B).Re claim 4:	Breakstone does not explicitly disclose wherein the securement mechanism further comprises a tab configured to assist a user in moving the securement mechanism.	Ma discloses wherein the securement mechanism (100 in fig. 1A, 1B) further comprises a tab (tab attached to the right of 110 in fig. 1A, 1B) configured to assist a user in moving the securement mechanism (this tab helps the user push down the right end of 100 so it can disengage from 112 in fig. 1A, 1B; para. 0022).Re claim 5:(100 is a latch rotatable about 106 in fig. 1A, 1B; para. 0021).Re claim 6:	Breakstone does not explicitly disclose wherein the point on the apparatus is offset from a center axis of the data storage device.	Ma discloses wherein the point on the apparatus is offset from a center axis of the data storage device (106 is offset from a center axis of 114 in fig. 1A, 1B).Re claim 7:	The modified Breakstone discloses further comprising a third connector (the right 853 in fig. 8; para. 0102) coupled to the printed circuit board (fig. 8), wherein the third connector is configured to couple the apparatus to a second data storage device (the right 811 in fig. 8; para. 0102).Re claim 8:	The modified Breakstone does not explicitly disclose wherein: 	the securement mechanism further comprises a third portion; and St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.Re claim 9:	The modified Breakstone discloses wherein: 	the data storage device and the second data storage device are located on a same side of the printed circuit board (the left and right 811’s are both located on the top side of board 851 in fig. 8).	The modified Breakstone does not explicitly disclose the apparatus further comprises a second securement mechanism movable between a third position and a fourth position; the second securement mechanism comprises a third portion and a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.	Re claim 10:	Breakstone does not explicitly disclose wherein:	the data storage device is irremovable from the apparatus when the securement mechanism is in the first position; and(114 in fig. 1A, 1B is irremovable when 100 is in the first position shown in fig. 1B; para. 0021, 0022); and	the data storage device is removable from the apparatus when the securement mechanism is in the second position (114 in fig. 1A, 1B is removable when 100 is in the second position shown in fig. 1A; para. 0016, 0021, 0022).Re claim 20:	Breakstone discloses an apparatus (800 in fig. 8; para. 0101), comprising:	a printed circuit board (851 in fig. 8; para. 0104, 0033);	a first connector (852 in fig. 8; para. 0101) coupled to the printed circuit board (fig. 8), wherein the first connector is configured to couple the apparatus to a computing device (‘computer’ in para. 0101); 	a second connector (the left 853 in fig. 8; para. 0102) coupled to the printed circuit board (fig. 8), wherein the second connector is configured to couple the apparatus to a data storage device (the left 811 in fig. 8; para. 0102); and	a securement mechanism (864 in fig. 8, 9; para. 0103).	Breakstone does not explicitly disclose the securement mechanism comprising a (100 in fig. 1A, 1B; para. 0016) comprising a first portion (110 in fig. 1A, 1B; para. 0016) and a second portion (108 in fig. 1A, 1B; para. 0016), 						wherein:		the securement mechanism is movable (100 is rotatable between fig. 1B and 1A about point 106) about the apparatus between a first position (fig. 1B) and a second position (fig. 1A); 		the first portion is configured to maintain the securement mechanism at the first position (110 maintains 100 in the position shown in fig. 1B by engaging with lock 112); and 		the second portion is configured to secure the data storage device to the apparatus when the securement mechanism is in the first position (108 secures 114 to the board below when 100 is in the first position in fig. 1B; para. 0016, 0018).KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0163245 – is considered pertinent because this application describes a circuit board with data storage devices connected to it.
US 2019/0272008 – is considered pertinent because this application describes a circuit board with data storage devices connected to it.
US 10,929,327 – is considered pertinent because this patent describes a circuit board with data storage devices connected to it using securement mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday and Thursday 900AM – 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or 

/Zhengfu J Feng/                                                      Examiner, Art Unit 2835                                              March 15, 2022 


/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835